DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 11, 2022.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 11, 2022.
Applicant's election with traverse of the “chemically strengthened” species is acknowledged.  The traversal is on the ground(s) that thermally strengthened and chemically strengthened are not mutually exclusive as a single glass article may be both thermally and chemically strengthened.  This is not found persuasive because while it is possible that a glass can undergo both a thermal and chemical strengthening treatment does not mean that a restriction would not be required. Specifically, as discussed in the restriction requirement, both are materially different. For example, a glass that is chemically strengthened will have their composition in the surface altered whereas a thermally strengthen glass would have the same composition as it originally started with. As such, the are two separate and distinct inventions. Additionally, if a reference 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1, 3, 5-10 and 12 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Saunders (US PN 3,433,611).
Regarding claims 1, 3, 5, 7-9: Saunders teaches a lithium aluminosilicate glass article which will have a Li2O content (when converted to mol) within the range claimed (see Composition A and B in Sanders). 
 	The glass has a thickness of 1/10 inch (2.54mm), the glass is immersed in a chemically strengthening solution to create compressive stress layers in the glass’ surface (Note* all surfaces including first and second surface as claimed). 
	Saunders allows for their compressive stress layers to have a DOC from the surfaces (from the first and from the second surface) being 250micron, which is 9.8% of 
Regarding claim 6: Saunders allows for compressive surface stress values to fall within the range of claim 6 (see for example psi stresses provided in Tables III and IV which when converted to MPa allow for values in the claimed range).
Regarding claims 10 and 12: Saunders allows for their glass composition to be that which (when converted to mol%) meets that claimed (see for example, Saunders Composition B which comprises, when converted, 10.9%Li2O, 60.7mol%SiO2, 12.4%Al2O3, 1.4%P2O5, 7.3%Na2O, 0%MgO, 1.6%ZnO). 

2.	Claim(s) 1, 3, 5-9 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Wang (US Pub 20130189486).
Regarding claims 1, 3, 5-9: Wang teaches a chemically strengthened lithium aluminosilicate glass article (see Examples in Table 1 for example) which can have a Li2O content (when converted to mol%) within the range claimed (see Example 5 in Table 1). 
 	The glass has a thickness of 0.7mm (700micron) (see 0053), each of the glass’ first and second surfaces have a compressive stress layer which can have a DOC in relation to the thickness falling within the ranges claimed (see for example, Example 5 in Table 1 wherein the DOC is 50 microns (i.e. 50/700=7.1% the thickness) as well as a CS within the range claimed (see Example 5 in Table 1 wherein the CS is 560MPa) and the CT between the compressive layers is 20MPa (Example 5 in Table 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders (US PN 3,433,611) as applied to claims 9 and 10.
Regarding claims 11 and 13: Saunders does not provide an explicit composition Example meeting that claimed, however, Saunders does teach compositions (see Col. 1-2), that when converted to mol%, overlap the compositions claimed. As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose compositions within Saunder’s workable ranges (MPEP 2144.05). 

4.	Claims 4, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders (US PN 3,433,611) as applied to claim 1 in view of Hu (US Pub 20160102011) as evidenced by or alternatively, obvious over Amin (US Pub 20150259244).
Regarding claim 4: Although Saunders does not explicitly recite their glass having a parabolic stress profile, they do not exclude it either and instead only generally teach a chemically strengthened glass. 

Regarding claims 14-17: Although Saunders does not explicitly recite a consumer electronic device as claimed, they do not exclude it either and instead only generally teach a chemically strengthened glass. 
	As it is well desired in the art to make chemically strengthened glass a cover glass for mobile devices such as mobile phones (see for example 0004, 0072 and Examples in ‘011), it would have been obvious to one having ordinary skill at the time of invention to modify Saunders to make their chemically strengthened glass a cover glass for mobile devices such as mobile phones to obtain a desirable strengthened article. 
	As mobile phone devices comprise a housing, include electrical components, which are at least partially internal to the housing and may include at least a power source, a controller, a memory, the display is provided at or adjacent the front surface of the housing and display and strengthened cover glass is over the front surface and over the display (see 0108 in ‘244), Saunder’s modified above to include a mobile phone using their lithium aluminosilicate strengthened glass as a cover glass is considered to meet, or at the very least render obvious, the structural requirements of claims 14 and 16.
	Additionally, the Examiner takes official notice that as mobile phones are known to tell time (i.e. watch) play music, videos, etc (media player) and placed in pockets, .

5.	Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders (US PN 3,433,611) as applied to claim 1 in view of Amin (US Pub 20150259244).
Regarding claims 14-16: Although Saunders does not explicitly recite a consumer electronic device as claimed, they do not exclude it either and instead only generally teach a chemically strengthened glass. 
	As it is well desired in the art to make chemically strengthened glass a cover glass for mobile devices such as mobile phones comprising a housing, include electrical components, which are at least partially internal to the housing and may include at least a power source, a controller, a memory, the display is provided at or adjacent the front surface of the housing and display wherein the strengthened cover glass is over the front surface and over the display (see ‘244 especially 0108),  it would have been obvious to one having ordinary skill at the time of invention to modify Saunders to make their chemically strengthened glass a cover glass for mobile devices having the structure taught by ‘244 in order to obtain a desirable strengthened article. 
	Similar to previous discussions, the Examiner takes official notice that as mobile phones are known to tell time (i.e. watch) play music, videos, etc (media player) and placed in pockets, purses, etc. (i.e. wearable), Saunders mobile phone is considered to meet the wearable requirements of claims 15 and 16.

6.	Claims 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pub 20130189486) as applied to claim 9.
Regarding claims 10-13: Wang does not provide an explicit composition Example meeting that claimed with the required properties, however, Wang does teach compositions (see 0024), that when converted to mol%, overlap the compositions claimed. As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose compositions within Wang’s workable ranges (MPEP 2144.05). 

7.	Claims 4, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pub 20130189486) as applied to claim 1 in view of Hu (US Pub 20160102011) as evidenced by or alternatively, obvious over Amin (US Pub 20150259244).
Regarding claim 4: Although Wang does not explicitly recite their glass having a parabolic stress profile, they do not exclude it either and instead only generally teach a chemically strengthened glass. 
As it is well desired in the art to make chemically strengthened glass with a parabolic stress profile (see for example 0096 and Figures in ‘011), it would have been obvious to one having ordinary skill at the time of invention to modify Wang to make their stress profile parabolic in order to obtain a desirable chemically strengthened glass.
Regarding claims 14-17: Although Wang does not explicitly recite a consumer electronic device as claimed, they do not exclude it either and instead only generally teach a chemically strengthened glass. 
	As it is well desired in the art to make chemically strengthened glass a cover glass for mobile devices such as mobile phones (see for example 0004, 0072 and Examples in ‘011), it would have been obvious to one having ordinary skill at the time of invention to modify Wang to make their chemically strengthened glass a cover glass for mobile devices such as mobile phones to obtain a desirable strengthened article. 
	As mobile phone devices comprise a housing, include electrical components, which are at least partially internal to the housing and may include at least a power source, a controller, a memory, the display is provided at or adjacent the front surface of the housing and display and strengthened cover glass is over the front surface and over the display (see 0108 in ‘244), Wang’s modified above to include a mobile phone using their lithium aluminosilicate strengthened glass as a cover glass is considered to meet, or at the very least render obvious, the structural requirements of claims 14 and 16.
	Additionally, the Examiner takes official notice that as mobile phones are known to tell time (i.e. watch) play music, videos, etc (media player) and placed in pockets, purses, etc. (i.e. wearable), Wang’s mobile phone is considered to meet the wearable requirements of claims 15 and 16.

8.	Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pub 20130189486) as applied to claim 1 in view of Amin (US Pub 20150259244).
Regarding claims 14-17: Although Wang does not explicitly recite a consumer electronic device as claimed, they do not exclude it either and instead only generally teach a chemically strengthened glass. 
	As it is well desired in the art to make chemically strengthened glass a cover glass for mobile devices such as mobile phones comprising a housing, include electrical components, which are at least partially internal to the housing and may include at least a power source, a controller, a memory, the display is provided at or adjacent the front surface of the housing and display wherein the strengthened cover glass is over the front surface and over the display (see ‘244 especially 0108),  it would have been obvious to one having ordinary skill at the time of invention to modify Wang to make their chemically strengthened glass a cover glass for mobile devices having the structure taught by ‘244 in order to obtain a desirable strengthened article. 
	Similar to previous discussions, the Examiner takes official notice that as mobile phones are known to tell time (i.e. watch) play music, videos, etc (media player) and placed in pockets, purses, etc. (i.e. wearable), Wang’s mobile phone is considered to meet the wearable requirements of claims 15 and 16.

9.	Claims 1, 3, 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pub 20160002103).
Regarding claims 1, 3, 5-7: Wang teaches a chemically strengthened alkali aluminosilicate glass article (see 0069 and Table 1 for example). 
 	The glass has a thickness can be greater than 0.2mm, each of the glass’ first and second surfaces have a compressive stress layer which can have a DOC in relation to 
While Wang does not provide an explicit Example of their glass having the above characteristics in combination with a CT as claimed (note: Example 7 in Table 4 is the closest Example with a thickness=0.2mm (200micron), DOCs=11micron (11/200=5.5% the thickness) and CS of 355MPa which provides for a CT of 21.9MPa), Wang does teach that the CT can be made to be anywhere less than 120MPa (Table 2) which overlaps the range claimed providing a prima facie case of obviousness (MPEP 2144.05). 
Regarding claims 8 and 9: Wang does allow for their glass to be lithium aluminosilicate glass with a lithium content (when converted to mol%)(see 0069 and Example 4 in Table 1 for example) falling within the claimed range.
Regarding claims 10 and 12: Wang allows for their glass composition to be that which (when converted to mol%) overlaps the requirements of claims 10-13 providing a prima facie case of obviousness (MPEP 2144.05). 

10.	Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pub 20160002103) as applied to claim 1 in view of Hu (US Pub 20160102011).
Regarding claim 4: Although Wang does not explicitly recite their glass having a parabolic stress profile, they do not exclude it either and instead only generally teach a chemically strengthened glass. 
	As it is well desired in the art to make chemically strengthened glass with a parabolic stress profile (see for example 0096 and Figures in ‘011), it would have been .

11.	Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pub 20160002103) as evidenced by or alternatively, obvious over Amin (US Pub 20150259244).
Regarding claims 14-17: Wang teaches mobile phone devices (0003, 0024, 0124)  wherein their glass can be used as a cover glass (see 0124 for example).
As mobile phone devices comprise a housing, include electrical components, which are at least partially internal to the housing and may include at least a power source, a controller, a memory, the display is provided at or adjacent the front surface of the housing and display and strengthened cover glass is over the front surface and over the display (see 0108 in ‘244), Wang’s mobile phone using their glass as a cover glass is considered to meet, or at the very least render obvious, the structural requirements of claims 14 and 16.
	Additionally, the Examiner takes official notice that as mobile phones are known to tell time (i.e. watch) play music, videos, etc (media player) and placed in pockets, purses, etc. (i.e. wearable), Wang’s mobile phone is considered to meet the wearable requirements of claims 15 and 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784